Title: To George Washington from Henry Knox, 19 March 1794
From: Knox, Henry
To: Washington, George


          
            Sir,
            War department March 19th 1794
          
          I have the honor to submit to you a return of the commissioned Officers who served in
            the Navy during the late War, including the Officers of the Marines, together with a
            list of applicants for Offices in the Navy made out by Mr Lear & the documents
            accompanying the same. I have the honor to be with perfect
            respect Your obedt Servant
          
            H. Knox
          
        